DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted are considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 6829925 B2
Nespo et al. hereinafter Nespo
US 6255940 B1
Phelan et al. hereinafter Phelan


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nespo in view of Phelan.
With respect to claim 1, Nespo discloses a functional component to be attached inside a tire, for detecting a state of the tire as information (Abstract: An apparatus for monitoring the condition of a tire mounted to a vehicle wheel), comprising: 
a first substrate having a first sensor that detects one state of the tire (Fig. 3 illustrates pressure sensing components 42 attached to the conductor where 28 and 42 are attached); and 
a second substrate having a second sensor that detects a state of the tire different from the one state of the tire detected by the first sensor (as illustrated at least in Fig. 3, temperature sensing component 40a attached to conductor 48); and 
a connection section that electrically connects the first substrate and the second substrate, wherein the first substrate further includes a communication means that outputs the information detected by the first sensor and the second sensor to outside of the tire (col. 3 lines 28-31 discloses transmitter 46 for sending signals corresponding to environmental conditions sensed by the various components of the sensor 12).
Nespo discloses the claimed invention except the first substrate and the second substrate are stacked in a tire radial direction, and the second substrate is disposed on an outer side in the tire radial direction.
Phelan’s invention related to an apparatus for monitoring a condition of a tire discloses the first substrate and the second substrate are stacked in a tire radial direction (as illustrated in Fig. 2, 50 and 54 interpreted as first and second substrate are stacked in the tire radial direction), and the second substrate is disposed on an outer side in the tire radial direction (at least in Fig. 2, transmitter structure 50 is disposed on an outer side in the tire radial direction).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the measurement unit of Nespo’s invention from the rim to the innerliner of the tire as disclosed in Phelan’s invention for the predicable benefit of monitoring the condition of the tire for diagnosing an impending failure thereof.            
With respect to claim 2, Nespo and Phelan disclose the functional component according to claim 1 above. Nespo is silent about the connection section comprises connecting pins. However, it would have been an obvious matter of design choice for the connection section to comprise connecting pins, since Applicant has not disclosed that using connecting pins as part of connection section solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connection section disclosed in Nespo’s invention.
With respect to claim 3, Nespo and Phelan disclose the functional component according to claim 1. Nespo is silent about the first substrate and the second substrate are integrated by means of resin.
Phelan’s invention related to an apparatus for monitoring a condition of a tire discloses the tag 40 is preferably entirely encapsulated in a encapsulation material 65 such as a mixture of epoxy and glass beads coated with urethane (col. 6, lines 13-17).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nespo with the teachings of Phelan so that Nespo’s casing can be filled with a mixture of epoxy as disclosed in Phelan invention for the predicable benefit of protecting the component from the flexing and shock forces experienced in a pneumatic tire.            
With respect to claim 4, Nespo and Phelan disclose the functional component according to claim 1. Nespo is silent about  the first substrate includes a first processing means that processes the information detected by the first sensor, and the second substrate includes a second processing means that processes the information detected by the second sensor. However, it would have been an obvious matter of design choice to provide a processor for each substrate in order to separately process each sensor output as disclosed, since Applicant has not disclosed that using different processors for each sensor solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with one processor processing the signals from each sensor as disclosed in Nespo’s invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861